                                          Case 3:20-cv-02569-MMC Document 57 Filed 12/10/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PETER JOHNSON,                                Case No. 20-cv-02569-MMC
                                                      Plaintiff,                       ORDER VACATING HEARING ON
                                  8
                                                                                       PLAINTIFF'S MOTION FOR
                                                v.                                     PERMISSION TO SEEK
                                  9
                                                                                       INTERLOCUTORY REVIEW
                                  10     MAKER ECOSYSTEM GROWTH                        PURSUANT TO 28 U.S.C. § 1292(B)
                                         HOLDINGS, INC., et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiff's "Motion for Permission to Seek Interlocutory Review

                                  14   Pursuant to 28 U.S.C. § 1292(b)," filed November 13, 2020. Defendants have filed

                                  15   opposition, to which plaintiff has replied. Having read and considered the papers filed in

                                  16   support of and in opposition to the motion, the Court deems the matter appropriate for

                                  17   determination on the parties’ respective written submissions, and hereby VACATES the

                                  18   hearing scheduled for December 18, 2020.
                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: December 10, 2020
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
